                 Case 21-10021-MFW               Doc 24       Filed 01/12/21        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               x
In re:                                                        :        Chapter 11
                                                              :
FERRELLGAS PARTNERS, L.P. AND                                 :        Case No.: 21- 10021(MFW)
FERRELLGAS PARTNERS FINANCE CORP., 1                          :        (Joint Administration Requested)
                                                              :
                                   Debtors.                   :
                                                               x

                       NOTICE OF FILING OF AMENDED TOP TWENTY
                         LARGEST UNSECURED CREDITORS LIST

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors-in-possession have

filed the attached amended Top Twenty Largest Unsecured Creditors List with the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, Wilmington, Delaware.

                                                  CHIPMAN, BROWN, CICERO & COLE, LLP

                                                  /s/ William E. Chipman, Jr.
                                                  William E. Chipman, Jr. (No. 3818)
                                                  Mark L. Desgrosseilliers (No. 483)
                                                  Robert A. Weber (No. 4013)
                                                  Hercules Plaza
                                                  1212 N. Market Street
                                                  Suite 5400
                                                  Wilmington, DE 19801
                                                  Email: Chipman@chipmanbrown.com
                                                           Desgross@chipmanbrown.com
                                                           Weber@chipmanbrown.com

                                                  -and-

                                                  SQUIRE PATTON BOGGS (US) LLP

                                                  Stephen D. Lerner (to be admitted pro hac vice)
                                                  201 E. Fourth Street
                                                  Suite 1900
                                                  Cincinnati, OH 45202
                                                  Telephone: 513-361-1200
                                                  Facsimile: 513-361-1201
                                                  Email: Stephen.lerner@squirepb.com


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and the
mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
Case 21-10021-MFW   Doc 24     Filed 01/12/21     Page 2 of 5



                    -and-

                    Jeffrey N. Rothleder (to be admitted pro hac vice)
                    Christopher J. Giaimo (to be admitted pro hac vice)
                    2550 M Street, NW
                    Washington, DC 20037
                    Telephone: 202-457-6000
                    Facsimile: 202-451-6315
                    Email: Jeffrey.rothleder@squirepb.com
                            Christopher.giaimo@squirepb.com

                    -and-

                    Maura P. McIntyre (to be admitted pro hac vice)
                    4900 Key Tower
                    127 Public Square
                    Cleveland, OH 44114
                    Telephone: 216-479-8500
                    Facsimile: 216-479-9790
                    Email: Maura.mcintyre@squirepb.com


                    Proposed Co-Counsel to the Debtors and
                    Debtors-in-Possession




                         -2-
                                      Case 21-10021-MFW                       Doc 24         Filed 01/12/21                 Page 3 of 5


 Fill in this information to identify the case:
 Debtor name Ferrellgas Partners, L.P.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 U.S. Bank National                                             Note Payable-                                                                                     $392,057,896.00
 Association, trustee                                           Indenture Trustee
 Global Corporate
 Trust
 5715 Burlington
 Lane
 Olive Branch, MS
 38654
 PGIM, Inc.                                                     Note Payable                                                                                      $237,742,000.00
 Cheryl Akawie
 655 Broad St., 14th
 Fl.
 Clifton, NJ 07012
 Standard General,                                              Note Payable                                                                                        $26,001,000.00
 L.P.
 David Glazek
 767 Fifth Ave., 12th
 Fl.
 New York, NY 10153
 Redwood Capital                                                Note Payable                                                                                        $11,000,000.00
 Management, LLC
 Jonathan Kolatch
 910 Sylvan Ave #
 130
 Englewood Cliffs,
 NJ 07632
 Nomura Corporate                                               Note Payable                                                                                          $8,911,000.00
 Research and Asset
 Mana
 Elizabeth Gunning
 World Wide Plaza
 309 W. 49th St.
 New York, NY 10019




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 21-10021-MFW                       Doc 24         Filed 01/12/21                 Page 4 of 5



 Debtor    Ferrellgas Partners, L.P.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Centerbridge Partne                                            Note Payable                                                                                          $6,921,000.00
 rs, L.P.
 Ryan Murphy
 375 Park Ave., 11th
 Fl.
 New York, NY 10152
 J.P. Morgan                                                    Note Payable                                                                                          $5,852,000.00
 Securities, LLC
 Prop Desk
 277 Park Ave., 12th
 Fl.
 New York, NY 10172
 Intermarket                                                    Note Payable                                                                                          $5,598,000.00
 Corporation
 David Forer
 1370 Ave. of the
 Americas, 33rd Fl.
 New York, NY 10019
 Keyframe Capital                                               Note Payable                                                                                          $2,251,000.00
 Partners, L.P.
 John Rapaport
 65 East 55th St.,
 35th Fl.
 New York, NY 10022
 Euroclear Bank                                                 Note Payable                                                                                          $1,332,000.00
 Corp. Actions
 1 Boulevard Du Roi
 Albert II
 Brussels
 Newfleet Asset                                                 Note Payable                                                                                          $1,045,000.00
 Management, LLC
 Eric Hess
 100 Pearl St., 9th Fl.
 Hartford, CT 06103
 Scopia Capital                                                 Note Payable                                                                                            $785,000.00
 Management, L.P.
 Jeremy Mindlich
 152 W. 57th St., 33rd
 Fl.
 New York, NY 10019
 Fidelity National                                              Note Payable                                                                                            $753,000.00
 Financial (Asset
 Manag
 Matthew Hartmann
 601 Riverside Ave.
 Jacksonville, FL
 32204
 Wells Fargo                                                    Note Payable                                                                                            $752,000.00
 Securities, LLC
 Prop Desk
 301 S. College St.,
 TW-8
 Charlotte, NC 28202

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 21-10021-MFW                       Doc 24         Filed 01/12/21                 Page 5 of 5



 Debtor    Ferrellgas Partners, L.P.                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 J.V.B. Financial                                               Note Payable                                                                                            $506,000.00
 Group, LLC
 Prop Desk
 623 Fifth Ave., 19th
 Fl.
 New York, NY 10022
 PFA Asset                                                      Note Payable                                                                                            $365,000.00
 Management A/S
 Sundkrogsgade 4
 Copenhagen 02100
 AZ Swiss & Partners                                            Note Payable                                                                                            $300,000.00
 SA
 Via Carlo Frasca 5
 Lugano 06900
 Grandview Capital                                              Note Payable                                                                                            $130,000.00
 Management LLC
 Robert Sydow
 820 Manhattan Ave.,
 Suite 200
 Manhattan Beach,
 CA 90266
 Barclays Capital,                                              Note Payable                                                                                            $114,000.00
 Inc.
 Prop Desk
 200 Park Ave.
 New York, NY 10166
 Preserver Partners                                             Note Payable                                                                                            $100,000.00
 Floyd Tyler
 8700 Trail Lake Dr.,
 W., #105
 Memphis, TN 38125




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
